                                          Case 4:19-cv-06046-HSG Document 55 Filed 12/28/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DONNIE SCOTT,                                      Case No. 19-cv-06046-HSG
                                   8                    Plaintiff,                          ORDER GRANTING REQUEST FOR
                                                                                            SUBPOENAS
                                   9             v.
                                                                                            Re: Dkt. No. 53
                                  10     ERIC GOLDING, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a motion requesting that the Court issue him two blank subpoenas so that

                                  14   he may engage in discovery. Dkt. No. 53. Plaintiff’s request is GRANTED. The Clerk shall send

                                  15   two blank subpoena forms to Plaintiff to complete and return to the Court for issuance by the

                                  16   Clerk and service by the United States Marshal.

                                  17          This order terminates Dkt. No. 53.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 12/28/2020

                                  20                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
